Case 2:89-sp-00306-RSM-DWC Document 423-7 Filed 05/21/20 Page 1 of 4




                          EXHIBIT D”
                   r
                       Opt Out      Exhibit
     Case 2:89-sp-00306-RSM-DWC Document 423-7 Filed 05/21/20 Page 2 of 4




                                           EXHIBIT D: Opt-Out Notice

                              NOTICE OF PROPOSED SETTLEMENT
This proposed settlement (“Settlement”) concerns certain tidelands submitted for coverage under
the Shellﬁsh Settlement Agreement, U.S.          v.   Washington, Case N0. C70-9213, Subproceding No.
89-3, Doc.    N0. 14476 (2007) and a proposed settlement of claims           raised in litigation associated
with the 2007 ShellﬁshSettlement Agreement, U.S. v. Washington, Case No. C70-9213,
Subproceding N0. 89-3-06 (the “Litigation”). In the Litigation, shellﬁsh companies submitted
numerous claims for coverage under the 2007 Shellﬁsh Settlement Agreement (“2007
Settlement”), which exempts certain tidelands from Tribal harvest rights. The Treaty Tribes
objected to some of the claims for coverage.


If you control tidelands that         were submitted for coverage
                                                            in the Litigation and do not opt
out of this proposed Settlement, the Settlement will affect your tidelands and the process
utilized to determine Tribal'shellﬁsh harvesting rights, as set forth below.


The speciﬁc terms of the settlement are described in a Settlement Agreement, which may be
obtained from the Puget Sound Shellﬁsh Growers Legal Defense Fund by emailing David Steele
at dave@rockpointovster.com or and will be posted on the Point No Point Treaty Council

(www.pnptc.org) and the Northwest Indian Fisheries Commission’s Website
(www.NWIFC.org). This Notice does not change the terms of the Settlement Agreement and is
intended as a summary of that document. In the event of any conﬂict between this Notice and
the terms of the Settlement Agreement, t-he terms of the Settlement Agreement will govern. If
you have questions regarding the meaning of this notice, it is recommended that you consult with
an attorney.


                              I
                                  Summary 0f Yogr Legal     Rights and Options

If   you take no   action,   and the Settlement Agreement    is   approved by the Court, the Tribes waive
their right to   seek reimbursement or reallocation for past harvests that      may have occurred on
your tidelands during the pendency of the Litigation, subject to certain limitations described in
the Settlement Agreement. If your parcel  is listed on the list of parcels that would be covered by

the Settlement Agreement, the Tribes    would waive any claim and/or appeal that the parcel is not
currently covered by the Settlement Agreement and the parcel would not be subject t0 Tribal
harvests. If your parcel is not listed on the list of parcels that would be included in the
Settlement Agreement, you would waive any claim and/or appeal that the parcel is included in
the Settlement Agreement, and the parcel         may be   subj ect to Tribal harvests.


If   your parcel   is   not covered by the Settlement Agreement and the parcel
                                                                          is currently being

cultivated or harvested,
                       you       have 60
                                    will days after approval  of the Settlement Agreement to
provide information indicating (1) whether they believe that the parcel has a natural bed and (2)
if so, what the sustainable yield of wild shellﬁsh available for Tribal harvest would be. You

must provide all planting records from the past harvest cycle and harvest records from the past
ﬁve years. Any such parcel would be subject to a 60-day stay on harvesting, which will be lifted
immediately once you provide the requested information. If you fail to provide the required
information within the 60-day period, you waive your right to claim there is no natural bed and
     Case 2:89-sp-00306-RSM-DWC Document 423-7 Filed 05/21/20 Page 3 of 4




must provide the Tribes with at least 50% of the naturally occurring shellﬁsh on the tidelands.
The Settlement Agreement also includes deadlines for Tribal review of the information provided
and execution of a harvest plan that governs Tribal harvest rights on such parcels. You will not
be   liable for   any   Costs,damages, attomeys’ fees, or other losses associated with the Litigation.
However, this        release does not extend to any future claims based upon breach of the Settlement
Agreement.

You do  not need to take any action to be part of the Settlement Agreement. If you elect to opt
out and be excluded from the Settlement Agreement, the Court will exclude you from the
Settlement Agreement, and all of its beneﬁts and obligations. If you do not wish to participate in
the Settlement Agreement,           you must say so   in writing.   Your   written request to be excluded   must
include your name and email address. To            be effective, the exclusion request must be mailed or
emailed to the Puget Sound Shellﬁsh Growers Legal Defense Fund administrator by [XX], 201 8,
to the following email address or address:


David Steele
Puget Sound Shellﬁsh Growers Legal Defense Fund
1733 Dabob Post Ofﬁce Road
Quilcene,       WA
              98376-9758
Email: dave@rockpointovster.com
Phone: 360-765—4664


You may use the above            contact information if you have any questions regarding this Notice, the
Settlement Agreement, or the Litigation.


1.         WHAT THIS CASE IS ABOUT
In   US.   Washington, the Court held that the Treaty Tribes had a treaty right t0 50% of the
           v.

naturally-occurring shellﬁsh in the State of Washington. In 2007, to resolve disputes between
the State of Washington, Puget Sound Shellﬁsh Growers, the United States, and Treaty Tribes,
the parties entered into the Shellﬁsh Séttlement Agreement,            which established a process by
which shellﬁsh companies could submit claims for coverage under the Shellﬁsh Settlement
Agreement. If the shellﬁsh company established the requirements for coverage, qualifying
tidelands are exempt from Tribal shellﬁsh harvesting. In 2008, pursuant to this process, shellﬁsh
companies submitted over 900 claims for coverage.

Based upon several rulings from the Court, as part of this Settlement Agreement, the parties have
reached agreement on the parcels that will be considered “covered” and “uncovered” under the
Shellfish Settlement Agreement. The partiesare now seeking to resolve all outstanding claims
and issues in the Litigation without the need of further litigation or appeal of the Court’s ﬁnal
order in the Litigation.


The   party that submitted the initial claims for coverage, the Puget          Sound Shellﬁsh Growers
Legal Defense Fund, supports this Settlement Agreement. Among the reasons for its support
include: (1) the Tribes’ agreement to waive claims for damages or harvest reallocation, subject to
certain reservations; (2) avoiding additional litigation and/0r appeals; (3) providing ﬁnality
regarding which tidelands will be exempt from Tribal harvests; (4) avoidance of additional
                 Case 2:89-sp-00306-RSM-DWC Document 423-7 Filed 05/21/20 Page 4 of 4




            attorneys’ fees and costs;   and (5) providing a clear and transparent process for determining
            Tribal harvest rights   on “uncovered” parcels so as to minimize or avoid the need for additional
            litigation to   determine the appropriate procedure.                                          -




            2.       WHY THIS NOTICE IS BEING PROVIDED TO YOU
            Pursuant to a search of county records and investigation by the Puget Sound Shellﬁsh Growers
            Legal Defense Fund, you are either: (1) a member of the Puget Sound Shellﬁsh Growers Legal
            Defense Fund or                  company that we believe may be operating on a parcel that was
                                (2) a shellﬁsh
        -




                    submitted for coverage under the Shellﬁsh Settlement Agreement in the Litigation. The
            initially
            purpose of this Notice is to inform you of the terms of the Settlement Agreement, the beneﬁts.
            and} obligations described therein, important deadlines relating to the Settlement   Agreement and       I




            subsequent steps, and the steps you must take if you want to opt out of the Settlement
            Agreement. If you do’not opt out of the Settlement Agreement, you will Waive any obj ection
            you may have regarding Whether your parcel should be considered “covered” or “uncovered”
                                                                                                                 V




            under the Shellﬁsh Settlement Agreement and/or any obj ection to th-e'process described in the
                                                                                                                         I




            Settlement Agreement concerning Tribal harvest rights.


            3.   .   RIGHT TO OPT OUT
            If theCourt grants ﬁnal approval of the Settlement Agreement, and if you do nbt properly and
            timely opt out of the Settlement Agreement by sending a written request to the Legal Defense
            Fund administrator as described above, then you will automatically be considered to be subject
    j            terms of the Settlement Agreement and be bound to its terms and any court order
            to the

I
            approving the Settlement Agreement and will release any adverse claims to the Litigation parties.
            Any opt out request that is   not properly and timely submitted shall be deemed t0 be ineffective,
            may be disregarded by the     Court, and   may deemed to
                                                                   have been waived. Opting out 0f the
            agreement does not revive claims, toll deadlines, or provide theparty choosing to opt-out any‘
            additional rights Or remedies that they do not have currently.


            IFYOU ELECT NOT TO OPT OUT OF THE PROPOSED SETTLEMENT, YOU DO
            NOT NEED. TO TAKE ANY FURTHER ACTION.                      *
